Lizette Torres, , San Juanita




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 18, 2014

                                      No. 04-14-00028-CV

                              Carmelita RILEY and Anthony Pena,
                                          Appellants

                                                 v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals, LLC,
                                       Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CVF001192-D3
                          Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        On April 10, 2014, we issued an order explaining that the court reporter had filed a
notification of late reporter’s record, which stated the appellants had failed to pay or make
arrangements to pay the fee for preparing the reporter’s record. We therefore ordered appellants
to provide written proof to this court by April 21, 2014 that either (1) the reporter’s fee had been
paid or arrangements had been made to pay the reporter’s fee; or (2) they were entitled to appeal
without paying the reporter’s fee. We further explained that if appellants failed to respond within
the time provided, appellants’ brief would be due on or before May 12, 2014, and we would
consider only those issues or points raised in appellants’ brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).

        Appellants did not respond to our order. Therefore, appellants’ brief was due to filed on
May 12, 2014. No brief was filed. Therefore, on May 29, 2014, we ordered Appellants Carmelita
Riley and Anthony Pena to file, on or before June 9, 2014, their appellants’ brief and a written
response reasonably explaining (1) their failure to timely file the brief and (2) why appellees are
not significantly injured by their failure to timely file a brief. We explained that if appellants
failed to file a brief and the written response by the date ordered, we would dismiss the appeal
for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant has failed to comply with a court order). On June 9, 2014,
appellants filed a motion for extension of time to file their brief, requesting a forty-five day
extension. We GRANT appellant’s motion for extension of time and ORDER their brief to be
filed on or before July 25, 2014.
                                              _________________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court